—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), dated August 28, 1997, which granted the defendants’ motion pursuant to CPLR 3212 (b) for summary judgment dismissing the complaint and denied the plaintiffs’ cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs have raised no triable issues of fact (see, CPLR 3212 [b]) as to whether the injuries sustained by the plaintiff Leatrice Pomerantz were proximately caused by the negligence, if any, of Doris Barnett or the decedent, Robert Barnett. O’Brien, J. P., Ritter, Friedmann and Goldstein, JJ., concur.